 



EXHIBIT 10.29
EXECUTION VERSION
J.P. MORGAN SECURITIES INC.
270 Park Avenue
New York, NY 10017
CONFIDENTIAL
January 8, 2008
Technitrol, Inc.
1210 Northbrook Drive, Suite 470
Trevose, Pennsylvania 19053
Attention of Drew Moyer
     Chief Financial Officer
Project Hummingbird
Engagement Letter
Ladies and Gentlemen:
     You have advised J.P. Morgan Securities Inc. (“JPMorgan”) that Technitrol,
Inc., a Pennsylvania corporation (“Technitrol” or “you”), intends to acquire
(the “Acquisition”) all the outstanding share capital of Sonion A/S, a company
organized under the laws of Denmark (the “Company”), pursuant to a Share
Purchase Agreement among Technitrol, one or more subsidiaries of Technitrol and
each of the shareholders of the Company (other than certain management
shareholders). As a result of the Acquisition, the Company will be an indirect
wholly-owned subsidiary of Technitrol. You have further advised JPMorgan that,
in connection therewith, you desire to obtain $500,000,000 of syndicated
five-year credit facilities (the “Five-Year Facilities”) or, in the event the
Five-Year Facilities cannot be arranged by the date on which the Acquisition is
consummated (the “Closing Date”), an Interim Senior Term Loan Facility in a
principal amount of $200,000,000 and an Interim Senior Revolving Credit Facility
in a principal amount of $300,000,000 (together, the “Interim Facilities”), the
proceeds of which may be utilized, among other things, to finance the
Acquisition and the related transactions.
     1. Engagement of JPMorgan. You hereby engage JPMorgan to be, in connection
with refinancing or replacement of any of the Interim Facilities, the sole
bookrunner for, and the sole underwriter of, or sole placement agent for, or
sole initial purchaser of, any public or private offering of equity securities
by you or of debt securities by you or any of your subsidiaries consummated as
part of such refinancing or replacement (any such securities being referred to
herein as “Securities” and any such

 



--------------------------------------------------------------------------------



 



2
offering being referred to herein as an “Offering”). In acting in such
capacities, JPMorgan will perform the services and exercise the authority
customarily performed or exercised by it in connection therewith.
     You acknowledge and agree that JPMorgan’s engagement hereunder is not an
agreement by JPMorgan or any of its affiliates to underwrite, place or purchase
any Securities or otherwise to provide any financing. Any such agreement would
be set forth in an underwriting agreement, purchase agreement or placement
agency agreement entered into by you or one of your subsidiaries, and JPMorgan
or one of its affiliates, which will be in JPMorgan’s or such affiliate’s
customary form and contain mutually acceptable terms and conditions.
     2. Exclusive Engagement. During the term hereof, you will not, and will
cause your subsidiaries not to, initiate, solicit or enter into any discussions
or negotiations looking toward the issuance, offering or sale of any Securities
to any third parties, except through JPMorgan. In the event that you or any of
your subsidiaries shall receive any inquiry concerning any Securities, you will,
or will cause such subsidiary to, promptly inform JPMorgan of such inquiry. You
agree that you will not, and will not permit any of your subsidiaries to,
appoint any third party as an additional bookrunner, underwriter, placement
agent or initial purchaser for any Offering without obtaining JPMorgan’s prior
written consent to such appointment and to the terms of such third party’s
participation in such Offering.
     3. Engagement Period, Termination and Survival. This letter agreement may
be terminated by JPMorgan at any time upon 10 days’ prior written notice to you.
This letter agreement may be terminated by you upon 10 days’ prior written
notice to JPMorgan (a) if the Closing Date shall not have occurred, after
July 31, 2008, (b) if the Closing Date occurs and no amounts are outstanding, or
available for borrowing, under the Interim Facilities, the Closing Date and
(c) if the Closing Date occurs and any amounts are outstanding, or available for
borrowing, under the Interim Facilities, after the date on which all amounts
outstanding or available for borrowing under the Interim Facilities shall have
been refinanced, repaid or replaced. This paragraph and the provisions of this
letter agreement relating to the payment of fees and expenses, indemnification
and contribution, confidentiality, references to JPMorgan and governing law,
submission to jurisdiction and waiver of jury trial will survive any termination
or expiration of this letter agreement.
     4. Indemnification. In consideration of the engagement hereunder, you (the
“Indemnifying Party”) agree to the indemnification and contribution provisions
set forth in Annex A hereto, the provisions of which are incorporated by
reference herein and constitute a part hereof.
     5. Fees and Expenses. (a) In any Offering that is consummated prior to
termination of this letter agreement and in which JPMorgan acts in the
capacities contemplated hereby, you shall pay, or cause to be paid, aggregate
underwriters’ or initial purchasers’ discounts, placement agency fees or
arrangement fees, as applicable, that are customary for such transactions at the
time and reasonably satisfactory to JPMorgan, payable at the closing of such
Offering. If you or any of your subsidiaries, directly or

 



--------------------------------------------------------------------------------



 



3
indirectly, engage in any Offering in which JPMorgan did not act in the
capacities contemplated hereby, you shall pay, or cause to be paid, on the date
on which each such Offering is consummated, the fees that would have been
payable to JPMorgan hereunder in connection with such Offering had JPMorgan
acted in such capacities.
     (b) If the “Interim Facilities Fee” shall have been paid by or on behalf of
you to JPMorgan or its affiliates in respect of the Interim Facilities pursuant
to the Fee Letter dated the date hereof among JPMorgan, JPMorgan Chase Bank,
N.A. and you, then you will be entitled to a credit therefor with respect to any
fees payable by you pursuant to the immediately preceding paragraph in
connection with any Offering that is consummated prior to the date that is
180 days after the Closing Date and for which JPMorgan acts in the capacities
contemplated hereby, such credit to be equal to the product of (i) 0.25% and
(ii) the aggregate principal amount of loans under the Interim Facilities
permanently repaid (with, in the case of repayment of revolving loans,
termination of the corresponding commitments) with the proceeds of such
Offering. It is understood and agreed that any such credit applied to any such
fees payable to JPMorgan in connection with any Offering shall not exceed such
fees.
     (c) In addition, whether or not the Acquisition is consummated, you shall
reimburse JPMorgan promptly upon request for all its reasonable out-of-pocket
costs and expenses (including expenses of JPMorgan’s due diligence
investigation, syndication expenses, travel expenses and reasonable fees,
disbursements and other charges of counsel) incurred in connection with the
preparation of this letter agreement or any of the transactions contemplated
hereby, whether or not any Offering is consummated; provided, however, that, in
connection with any Offering, no such reimbursement of costs and expenses
related thereto shall be required in the event that JPMorgan is paid with
respect to such Offering the compensation contemplated above; provided further,
that your obligation under this clause (c) in respect of fees, disbursements and
other charges of counsel incurred prior to December 13, 2007 will be limited to
$50,000; provided further, however, that you shall in any case be responsible
for all printing costs, filing fees and “blue-sky” fees and expenses, as well as
all stamp, issuance, transfer or other similar taxes or duties and all listing
fees and expenses, incurred or applicable in connection with any Offering.
     (d) All amounts payable to JPMorgan under the terms of this engagement are
exclusive of value added tax or any similar taxes (“VAT”). All amounts charged
by JPMorgan or for which JPMorgan is to be reimbursed will be invoiced together
with VAT, where appropriate. You agree, on behalf of yourself and your
subsidiaries, that all amounts payable hereunder shall be paid in U.S. dollars
and free and clear of, and without any deduction or withholding for or on
account of, any current or future taxes, levies, imports, duties, charges or
other deductions or withholdings levied in any jurisdiction from or through
which payment is made or where the payor is located unless such deduction or
withholding is required by applicable law, in which event you or your applicable
subsidiary shall pay additional amounts so that the persons entitled to such
payments will receive the amount that such persons would otherwise have received
but for such deduction or withholding.

 



--------------------------------------------------------------------------------



 



4
     6. Cooperation and Information. (a)  You agree to prepare and provide, and
shall cause your subsidiaries to prepare and provide all information with
respect to you and your subsidiaries and affiliates, the Acquisition and the
related transactions and the other transactions contemplated hereby, including
all financial information and projections with respect to you and your
subsidiaries giving pro forma effect to the Acquisition and the related
transactions (such projections, the “Projections”), as JPMorgan may reasonably
request in connection with any Offering. If JPMorgan shall so request, you agree
to use your commercially reasonable efforts to obtain ratings of any Securities
to be issued in any Offering from each of Standard & Poor Rating’s Group and
Moody’s Investors Services, Inc.
     (b) You hereby represent and warrant that (i) all information (the
“Information”) that has been or will be made available to JPMorgan by or on
behalf of you, your subsidiaries or affiliates or representatives of any of the
foregoing, is or will be, when furnished and taken as a whole, complete and
correct in all material respects and does not or will not, when furnished and
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
are made, (ii) all historical financial data provided to JPMorgan will be
prepared in accordance with U.S. GAAP (or with appropriate reconciliation to
U.S. GAAP if required by law or regulation or requested by JPMorgan) and will
fairly present the financial condition and operations of you and your
subsidiaries, or the Company and its subsidiaries, as applicable, and (iii) the
Projections that have been or will be made available to JPMorgan by or on behalf
of you, your subsidiaries or affiliates or representatives of any of the
foregoing have been and will be prepared in good faith based upon assumptions
that in your good faith opinion are reasonable at the time such Projections are
made available to JPMorgan, it being understood that the Projections are as to
future events and are not to be viewed as facts and that actual results during
the period or periods covered by any Projections may differ materially from the
projected results. You agree that you will notify JPMorgan promptly (A) of any
material adverse change, or any event or development that could reasonably be
expected to result in any material adverse change, in the business, assets,
operations, financial condition, liabilities (including contingent liabilities),
material agreements and prospects of you and your subsidiaries and (B) if any
information furnished to JPMorgan by or on behalf of you, the Company, your or
its subsidiaries or affiliates or representatives of any of the foregoing during
the period of JPMorgan’s engagement hereunder is or becomes inaccurate,
incomplete or misleading in any material respect. You acknowledge that JPMorgan
will be entitled to use and rely, without independent verification, upon the
accuracy and completeness of the Information and that JPMorgan does not assume
any responsibility therefor.
     7. Confidentiality. (a)  JPMorgan agrees to use all non-public information
provided to it by you or your representatives solely for the purpose of
providing the services that are the subject of this letter agreement and to
treat confidentially all such information; provided that nothing herein shall
prevent JPMorgan from disclosing any such information (i) to purchasers or
prospective purchasers of any Securities in connection with any Offering
thereof, (ii) to any rating agency, (iii) pursuant to the order

 



--------------------------------------------------------------------------------



 



5
of any court or administrative agency or in any pending legal or administrative
proceeding (in which case JPMorgan shall, to the extent permitted by law,
promptly notify you thereof in advance of any disclosure so as to enable you to
seek a protective order), (iv) upon the request or demand of any bank or other
regulatory authority having jurisdiction or oversight over JPMorgan or any of
its affiliates, (v) to the extent that such information (A) becomes publicly
available other than by reason of disclosure by JPMorgan in violation of this
letter agreement, (B) becomes available to JPMorgan from a source other than you
or your representatives, which source is not known by JPMorgan to be subject to
a duty of confidentiality to you with respect to such information, or (C) was
available on a non-confidential basis to JPMorgan prior to the disclosure to it
by you or your representatives, (vi) to its affiliates and its and their
respective directors, officers, employees, attorneys, accountants, advisors,
independent auditors and other experts or agents who need to know such
information in connection with any Offering or any other services provided by
JPMorgan or its affiliates to you or your subsidiaries or affiliates, provided
that, prior to any disclosure to the foregoing persons, JPMorgan will advise
such persons of the confidentiality obligations set forth in this paragraph, and
(vii) in protecting and enforcing its rights with respect to this letter
agreement. JPMorgan accepts responsibility for compliance by the persons
referred to in clause (vi) above with the provisions of this paragraph. This
undertaking by JPMorgan shall automatically terminate 24 months following the
termination of JPMorgan’s engagement hereunder.
     (b) You agree that you will treat as confidential and will not disclose,
directly or indirectly, this letter agreement or the contents hereof, or any
final arrangements, proposals or advice rendered by JPMorgan pursuant hereto, to
any person without the prior written approval of JPMorgan. Notwithstanding the
foregoing, nothing herein shall prevent you from disclosing such information in
a manner consistent with the exceptions set forth in clauses (ii) through
(vii) in the immediately preceding paragraph, substituting yourself for JPMorgan
therein, as applicable.
     8. Matters Relating to Engagement. You acknowledge that JPMorgan has been
engaged solely as an independent contractor to provide the services set forth
herein. In rendering such services, JPMorgan will be acting solely pursuant to a
contractual relationship on an arm’s length basis with respect to any Offering
(including in connection with determining the terms of any Offering), and
nothing in this letter agreement or otherwise will be deemed to create (and
JPMorgan will not be deemed on the basis of its communications or activities
hereunder to have assumed) an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between JPMorgan, on the one hand, and you and
your subsidiaries, affiliates or stockholders, on the other. Additionally, you
acknowledge that JPMorgan is not advising you or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
You shall consult with your own advisors concerning such matters and shall be
responsible for making your own independent investigation and appraisal of the
transactions contemplated hereby, and JPMorgan shall have no responsibility or
liability to you with respect thereto. You agree that any review by JPMorgan of
you, any Offering, the terms of any Securities and other matters relating
thereto will be performed solely for the benefit of JPMorgan and its affiliates
and shall not be on behalf of you or any of your subsidiaries or affiliates.
Finally, you agree that JPMorgan may perform the services

 



--------------------------------------------------------------------------------



 



6
contemplated hereby in conjunction with its affiliates, and that any JPMorgan
affiliates performing services hereunder shall be entitled to the benefits and
be subject to the terms of this letter agreement.
     Following completion of any Offering, JPMorgan shall have the right to
place advertisements in financial and other newspapers and journals at its own
expense describing its services in connection therewith. JPMorgan may not,
without its prior written consent, be quoted or referred to in any document,
release or communication prepared, issued or transmitted by you (including any
entity controlled by, or under common control with, you or any director,
officer, employee or agent thereof).
     You acknowledge that JPMorgan is a securities firm engaged in securities
trading and brokerage activities and providing investment banking and financial
advisory services. In the ordinary course of business, JPMorgan and its
affiliates may at any time hold long or short positions, and may trade or
otherwise effect transactions, for their own account or the accounts of
customers, in debt or equity securities of you, the Company, your and its
subsidiaries or affiliates or other entities that may be involved in the
transactions contemplated hereby.
     In addition, JPMorgan and its affiliates may from time to time perform
various investment banking, commercial banking and financial advisory services
for other companies who may have conflicting interests with respect to you, the
Company, your or its subsidiaries or affiliates or any Offering. JPMorgan and
its affiliates will not use confidential information obtained from you or your
representatives pursuant to this engagement or their other relationships with
you in connection with the performance by JPMorgan and its affiliates of
services for other companies, and JPMorgan and its affiliates will not furnish
any such information to other companies. You acknowledge that JPMorgan and its
affiliates have no obligation to use in connection with this engagement, or to
furnish to you or any of your affiliates, confidential information obtained from
other companies.
     Furthermore, you acknowledge that JPMorgan and its affiliates may have
fiduciary or other relationships whereby JPMorgan and its affiliates may
exercise voting power over securities of various persons, which securities may
from time to time include securities of you, the Company, potential purchasers
of the Securities or others with interests in respect of the Acquisition or any
Offering. You acknowledge that JPMorgan and its affiliates may exercise such
powers and otherwise perform their functions in connection with such fiduciary
or other relationships without regard to JPMorgan’s relationship to you
hereunder.
     9. Governing Law and Submission to Jurisdiction. This letter agreement,
including Annex A hereto, shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to the conflicts of
laws principles thereof. You and we irrevocably agree to waive trial by jury in
any action, proceeding, claim or counterclaim brought by or on behalf of either
party related to or arising out of this letter agreement, the Acquisition, any
Offering or the performance of services hereunder.

 



--------------------------------------------------------------------------------



 



7
     Each of the parties hereto irrevocably agrees that, except as otherwise set
forth in this paragraph, any state or Federal court sitting in the City of New
York shall have exclusive jurisdiction to hear and determine any suit, action or
proceeding and to settle any dispute arising out of or relating to this letter
agreement, the Acquisition, any Offering or the performance of services
hereunder and, for such purposes, irrevocably submits to the jurisdiction of
such courts. You hereby irrevocably and unconditionally waive any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
an inconvenient forum. You and we agree that a final judgment (as to which no
appeal is pending) in any such suit, action or proceeding brought in any such
court shall be conclusive and binding upon you and us and may be enforced in any
other court to whose jurisdiction you or we are or may in the future be subject,
by suit upon judgment. You further agree that nothing herein shall affect
JPMorgan’s right to effect service of process in any other manner permitted by
law or to bring a suit, action or proceeding (including a proceeding for
enforcement of a judgment) in any other court or jurisdiction in accordance with
applicable law.
     10. Miscellaneous. This letter agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. This letter agreement
may not be amended or modified except by a writing executed by each of the
parties hereto. Section headings herein are for convenience only and are not a
part of this letter agreement. This letter agreement is solely for the benefit
of you and JPMorgan, and no other person (except for Indemnified Persons to the
extent set forth in Annex A hereto) shall acquire or have any rights under or by
virtue of this letter agreement. This letter agreement may not be assigned by
you without JPMorgan’s prior written consent. You agree to cause your
subsidiaries to fulfill each of their obligations under this letter agreement.
     If any term, provision, covenant or restriction contained in this letter
agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. You and
JPMorgan shall endeavor in good faith negotiations to replace the invalid, void
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.
     This letter agreement may be executed in counterparts, each of which will
be deemed an original, and all of which taken together will constitute one
agreement. Delivery of an executed counterpart of a signature page of this
letter agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this letter
agreement.

 



--------------------------------------------------------------------------------



 



8
     If the foregoing correctly sets forth our understanding, please indicate
your acceptance of the terms hereof by signing in the appropriate space below
and returning to JPMorgan the enclosed duplicate original hereof, whereupon this
letter agreement shall become a binding agreement between us.

                  Very truly yours,    
 
                J.P. MORGAN SECURITIES INC.,      
 
  by:   /s/ Robert Anastasio    
 
     
 
Name: Robert Anastasio    
 
      Title: Vice President    

Accepted and agreed to as of
the date first written above.

          TECHNITROL, INC.    
 
       
by:
  /s/ Drew A. Moyer    
 
 
 
Name: Drew A. Moyer    
 
  Title: SVP & CFO    

 



--------------------------------------------------------------------------------



 



ANNEX A
     The Indemnifying Party agrees to indemnify and hold harmless JPMorgan, its
affiliates and its and their respective officers, directors, employees, agents
and controlling persons (each an “Indemnified Person”) from and against any and
all losses, claims, demands, damages, liabilities and expenses, joint or
several, to which any such Indemnified Person may become subject arising out of
or in connection with the transactions contemplated by the letter agreement to
which this Annex A is attached (the “Agreement”), or any claim, litigation,
investigation or proceedings relating to the foregoing (the “Proceedings”)
regardless of whether any such Indemnified Person is a party thereto, and to
reimburse such Indemnified Person for any legal or other expenses as they are
incurred in connection with investigating, responding to or defending any of the
foregoing, provided that the foregoing indemnification will not, as to any
Indemnified Person, apply to losses, claims, demands, damages, liabilities or
expenses to the extent that they are determined in a final nonappealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. The Indemnifying
Party also agrees that no Indemnified Person shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Indemnifying Party
for or in connection with the Agreement, any transactions contemplated thereby
or JPMorgan’s role or services in connection therewith, except to the extent
that any liability for losses, claims, demands, damages, liabilities or expenses
incurred by the Indemnifying Party are finally judicially determined to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person.
     If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then the Indemnifying
Party shall contribute to the amount paid or payable by such Indemnified Person
as a result of such loss, claim, demand, damage, liability or expense in such
proportion as is appropriate to reflect not only the relative benefits received
by the Indemnifying Party on the one hand and such Indemnified Person on the
other hand but also the relative fault of the Indemnifying Party and such
Indemnified Person, as well as any relevant equitable considerations. It is
hereby agreed that the relative benefits to the Indemnifying Party on the one
hand and all Indemnified Persons on the other hand shall be deemed to be in the
same proportion as (a) the total value received or proposed to be received by
the Indemnifying Party pursuant to any sale of the Securities (whether or not
consummated) bears to (b) the fee paid or proposed to be paid to JPMorgan in
connection with such sale or such incurrence. The indemnity, reimbursement and
contribution obligations of the Indemnifying Party under this Annex A shall be
in addition to any liability which the Indemnifying Party may otherwise have to
an Indemnified Person and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Indemnifying
Party and any Indemnified Person.
     Promptly after receipt by an Indemnified Person of notice of the
commencement of any Proceedings, such Indemnified Person will, if a claim is to
be made hereunder against the Indemnifying Party in respect thereof, notify the
Indemnifying Party in writing of the commencement thereof; provided that (a) the
omission so to notify the Indemnifying Party will not relieve it from any
liability which it

 



--------------------------------------------------------------------------------



 



2
may have hereunder except to the extent it has been materially prejudiced by
such omission and (b) the omission so to notify the Indemnifying Party will not
relieve it from any liability which it may have to an Indemnified Person
otherwise than on account of this indemnity agreement. In case any such
Proceedings are brought against any Indemnified Person and it notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party will be
entitled to participate therein, and to the extent that it may elect by written
notice delivered to the Indemnified Person, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Person; provided that if the
defendants in any such Proceedings include both the Indemnified Person and the
Indemnifying Party and the Indemnified Person shall have concluded that there
may be legal defenses available to it which are different from or additional to
those available to the Indemnifying Party, the Indemnified Person shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such Proceedings on behalf of such Indemnified
Person. Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election so to assume the defense of such Proceedings and approval
by the Indemnified Person of counsel, the Indemnifying Party will not be liable
to such Indemnified Person for expenses incurred by the Indemnified Person in
connection with the defense thereof (other than reasonable costs of
investigation) unless (i) the Indemnified Person shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the next preceding sentence (it being understood, however, that
the Indemnifying Party shall not be liable for the expenses of more than one
separate counsel, approved by JPMorgan, representing the Indemnified Persons who
are parties to such Proceedings), (ii) the Indemnifying Party shall not have
employed counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person within a reasonable time after notice of commencement of
the Proceedings or (iii) the Indemnifying Party has authorized in writing the
employment of counsel for the Indemnified Person.
     The Indemnifying Party shall not be liable for any settlement of any
Proceedings effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with its written consent or if there be a
final judgment for the plaintiff in any such Proceedings, the Indemnifying Party
agrees to indemnify and hold harmless each Indemnified Person from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with the provisions of this Annex A.
Notwithstanding the immediately preceding sentence, if at any time an
Indemnified Person shall have requested the Indemnifying Party to reimburse such
Indemnified Person for legal or other expenses in connection with investigating,
responding to or defending any Proceedings as contemplated by this Annex A, the
Indemnifying Party shall be liable for any settlement of any Proceedings
effected without its written consent if (a) such settlement is entered into more
than 30 days after receipt by the Indemnifying Party of such request for
reimbursement and (b) the Indemnifying Party shall not have reimbursed such
Indemnified Person in accordance with such request prior to the date of such
settlement. The Indemnifying Party shall not, without the prior written consent
of an Indemnified Person (which consent shall not be unreasonably withheld),
effect any settlement of any pending or threatened Proceedings in respect of
which indemnity could have been sought

 



--------------------------------------------------------------------------------



 



3
hereunder by such Indemnified Person unless (i) such settlement includes an
unconditional release of such Indemnified Person in form and substance
satisfactory to such Indemnified Person from all liability on claims that are
the subject matter of such Proceedings and (ii) does not include any statement
as to or any admission of fault, culpability or a failure to act by or on behalf
of any Indemnified Person.
     Capitalized terms used but not defined in this Annex A have the meanings
assigned to such terms in the letter agreement to which this Annex A is
attached.

 